Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-5 and 7-9 are amended; Claims 1-2 and 10 are withdrawn from consideration as non-elected claims, claims 3-9 remain for examination, wherein claim 3 is an independent claim.
Previous Rejections/Objections
Previous rejections of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/21/2022.
Previous rejections of Claims 4-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/21/2022.
Previous rejections of Claims 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/21/2022.
Previous rejections of Claims 3-5 and 7 under 35 U.S.C. 103 as being unpatentable over Renkel (US-PG-pub 2010/0000706 A1, thereafter PG’706) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/21/2022.
Previous rejections of Claim 6 under 35 U.S.C. 103 as being unpatentable over Renkel (US-PG-pub 2010/0000706 A1, thereafter PG’706) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/21/2022.
Previous rejections of Claims 8-9 under 35 U.S.C. 103 as being unpatentable over PG’706 in view of Anegawa et al (US-PG-Pub 2020/0207016 A1, thereafter PG’016) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/21/2022.
However, in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/21/2022 and newly recorded reference(s), a new ground rejection is listed as following.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  double space should applied to the submitted claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen Jr.(US 5,429,796, thereafter US’796).
Regarding claims 3-4, US’796 teaches a manufacturing process for a TiAl alloy base melt with intermetallic-containing matrix (Abstract, claims, and examples of US’796) and US’796 specify the process including melting and casting (Fig.1 and claims of US’796). The composition comparison between composition ranges in the instant claims and the composition disclosed in steel of US’796 (Claims 1-2 and Col.5, lns16-46 of US’796) is listed in following table. All of the essential alloy composition ranges disclosed by US’796 overlap the claimed alloy composition ranges, which a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Al, Cr, Nb, Mo, Mn, and Ti, and optional adding Ni, Si, and Fe from the disclosure of US’796 since US’796 teaches the same utility throughout whole disclosing range. US’796 specify applying vacuum induction melting in crucible and casting (Col.5, ln.47--Col.6, ln.5 of US’796), which reads on the smelting in a inductive smelting device, casting and curing steps as recited in the instant claim 3. The claimed casting fluidity is recognized as a material property fully depended on the alloy composition and manufacturing process. US’796 teaches the similar TiAl based intermetallic manufactured by the same inductive melting and casting as recited in the instant invention, the claimed casting fluidity would be highly expected for the alloy manufactured process as disclosed in US’796. MPEP 2112 01 and 2145 II.

Element
From instant Claims 3 and 4 (in at%) 
From US’796 (at%)
overlapping range
(in at%)
Al
40-50
44-52
44-50
Cr
3.22-8
1-5
3.22-5
Nb
1-8
1-5
1-5
Mo
1-5
1-5
1-5
Mn
3.081-6
1-5
3.081-5
Ni+Si+Fe
1-15
Si: 0.05-1
Ni: 0.05-1
overlapping
B
0.05-0.8
0.5-2.0 boride
B:0.05-0.8
Ti
Balance + impurities
Balance +impurities
Balance + impurities

From claim 4


Ni
8 or less
Ni: 0.05-1
0.05-1
Si
8 or less
Si: 0.05-1
0.05-1
Fe
8 or less
0-trace amount
0-traceamount


Regarding the Equation Ni+Si+Fe in the instant claims 3-4, they are recognized as equations fully depend on claimed alloy composition ranges of Ni, Si, and Fe. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Ni, Si, and Fe from US’796 in order to meet the claimed equation would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Actually, US’796 teaches including 0.05-1 at% Si and/or Ni (Col.5, lns.32-46 of US’796). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Si and Ni from the disclosure of US’796 to meet the claimed equation in order to obtain desired casting properties (Fig.1 and examples of US’796).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’796 in view of Renkel (US-PG-pub 2010/0000706 A1, thereafter PG’706).
Regarding claims 5 and 7, US’796 specify applying vacuum induction melting in crucible and casting (Col.5, ln.47--Col.6, ln.5 of US’796). US’796 does not specify smelting conditions as recited in the instant claims. PG’706 teaches a manufacturing process for an article with titanium aluminides with intermetallic phase (claim 19, par.[0001]-[0003] and [0021] of PG’706) and PG’706 specify the process is suitable for casting a hollow structure (Par.[0059] of PG’706). All of the essential alloy composition ranges disclosed by PG’706 (Claims 19-22 and par.[0032]-[0033] of PG’706) overlap the alloy composition ranges as recited in the instant invention. MPEP 2144 05 I. PG’706 teaches melting the alloy at temperature range from 1450-1650oC and mold casting (par.[0070], [0077] of PG’706), and PG’706 specify heating to melt within several minutes (par.[0035] of PG’706), which overlaps the claimed smelting and casting temperature ranges and the smelting time period as recited in the instant claims. Overlapping in experimental conditions creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the smelting and casting temperature ranges and smelting time period from the disclosure of the PG’706 as claimed in the process of US’796 since PG’706 specify the process is suitable for casting a hollow structure. (Par.[0059] of PG’706).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’796 in view of Dong et al (CN 107034384 A, with on-line translation, thereafter CN’384).
Regarding claim 6, teaches the same utility throughout whole disclosing range. US’796 specify applying vacuum induction melting in crucible and casting (Col.5, ln.47--Col.6, ln.5 of US’796). US’796 does not specify smelting raw materials including Al-Nb alloy, Ti diboride, and pure alloy elements as recited in the instant claim. CN’384 teaches a manufacturing process for a Nb-included Ti-Al based alloy (Abstract and claims of CN’384). CN’384 specify manufacturing the TiAl-based alloy with raw material including AlNb-alloy, TiB2, and remaining material purity is higher than 99.9wt% (par.[0026] of CN’384). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the raw material with AlNb-alloy, TiB2, and other pure alloy elements as demonstrated by CN’384 in the process of US’796 in order to obtain TiAl-based alloy with low cost titanium aluminum having excellent thermal deformation working ability (Examples and par.[0001] of CN’384).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’796 in view of Anegawa et al (US-PG-Pub 2020/0207016 A1, thereafter PG’016).
Regarding claims 8-9, US’796 does not specify determine a degree of the casting fluidity by a spiral channel as recited in the instant claims. However, applying a spiral channel for the fluidity testing is well-known technique as demonstrated by PG’016. PG’016 teaches a method for producing a three-dimensional shaped article (Abstract, Figs., examples, and claims of PG’016) for metal alloys (par.[0072]-[0075] of PG’016). PG’016 specify applying a spiral channel for fluidity material (Figs. and par.[0030] and [0051] of PG’016). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, applying a spiral channel for fluidity material, as demonstrated by PG’016 in the process of US’796 in order to identify the fluidity for the melted alloy (Figs. and par.[0030], [0051], and [0075] of PG’016).

Response to Arguments
Applicant’s arguments to the art rejection to claims 3-9 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734